DETAILED ACTION
 	Claims 1-12 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11 and 12, along with dependent claim 9 are rendered vague and indefinite. The claims recite “and/or”, which is deemed ambiguous. As a result, the claim language does not clearly and precisely define the metes and bounds of the claimed invention. Clarification is required. Dependent claims 2-8 and 

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, information processing apparatus claims 1-10 are directed to processing circuitry, method claims 11 is directed to a series of steps, and computer readable medium claim 12 is directed to a computer program stored therein. Thus the claims are directed to a machine, process, and manufacture, respectively.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite calculating a delay probability distribution, including reading out and calculating steps.  
The limitations of reading out and calculating, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite read out diagram information indicating a schedule of at least one vehicle tripping along a trip path, wherein the diagram 
That is, other than reciting processing circuitry and a computer, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include processing circuitry and a computer.  The processing circuitry and computer in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 further describe the diagram information and the second event. Claims 4-6 recite additional sorting, repeating, calculating, identifying, generating, shifting and combining steps. Claim 7 recites additional performing steps. Claims 8-10 further describe the plurality of events, the diagram information, and recite additional calculating, shifting, and generating steps. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, processing circuitry and a computer.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, 
In addition, as discussed on page 8, lines 1-7 of the specification, “As an example, the diagram information input unit 110 is an input unit such as a keyboard, a mouse, or a touch panel operated by an operator of the diagram evaluation apparatus 100. In such a case, the diagram evaluation apparatus 100 includes a function for providing an interface screen on which the diagram information is input. The interface screen is displayed on the display 400. The display 400 is a display device such as an LCD (liquid crystal display), a CRT (cathode ray tube), or a PDP (plasma display) that displays data or information. The diagram information input unit 110 may be an acquirer that acquires the diagram information from an external apparatus or a storage medium. In such a case, the external apparatus is, as an example, an external server connected to the diagram evaluation apparatus 100   through a wired or wireless communication network. The storage medium is, as an example, a storage medium disposed within the diagram  evaluation apparatus 100 or a storage medium externally connected. Examples of the storage medium include a memory device, a hard disk, an SSD, and an optical disk.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the 

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cogill et al (US 20160267391 A1).
As per claim 1, Cogill et al disclose an information processing apparatus (i.e., a block diagram of a computer system 10 suitable for providing communication over cross-coupled links between independently managed compute and storage networks, ¶ 0022), comprising: processing circuitry configured to 

calculate a delay probability distribution for a first event of the plurality of events included in the diagram information (i.e., calculating a probabilistic delay distribution for scheduled resources such as transports or work pieces in non-limiting embodiments. Rather than forecasting a single number for a delay time, the systems and methods give an explicit probability distribution over possible delays, ¶ 0019), 
wherein the processing circuitry calculates the delay probability distribution for the first event based on: event-to-event delay time information between the first event and a second event preceding the first event; and a required time interval between the first event and the second event (i.e., a schematic diagram depicting aspects of a train 90 arriving and later departing a train station 91 according to an embodiment of the invention. The train 90 has an arrival time, a task time such as unloading and loading passengers, and a departure time, ¶ 0021, wherein The start time s.sub.i when the task i should be performed is also known. One task can possibly include of multiple sub-tasks, which have to take place in a given order, one after another. Each task i can hence be associated with one start time s.sub.i and multiple further times corresponding to the start -times of the sub-tasks, ¶ 0039).

the first event is an event selected from the events included in one line information among the first to n-th line information, and the second event is at least 
As per claim 3, Cogill et al disclose the second event is also selected from the events included in the one line information (i.e., reactionary delays result from delays in predecessors (e.g., a train is delayed because it is behind a delayed train and must maintain a certain minimum headway, ¶ 0059).
As per claim 4, Cogill et al disclose the processing circuitry sorts the plurality of events included in the first to n-th line information in chronological order (i.e.,  In the setting above, at time t, one can describe the actual start times a.sub.i and the additional information c.sub.i for all the tasks i that have started by time t, as the " delay data", ¶ 0042) and the processing circuitry repeats to select one of the events as the first event in the sorted order and the processing circuitry calculates, for the selected first event, the delay probability distribution for the first event (i.e., One factor is the "reactionary delay component", which is a function of the actual start times A.sub.j for all (i, j) in the partial order O. The other factor is the "the root cause delay component," which is based on the unobservable states of the resources required by the task in one of the bipartite graphs. Notice that at time t, one can use the observations of actual start times a.sub.j for all (i, j) in the partial order O, where task j has started by time t, and an estimate of A.sub.j for all (i, j) in the partial order O, where task j has not started by time t, ¶ 0043).

As per claim 6, Cogill et al disclose the processing circuitry generates the shifted first probability distribution for each of a plurality of the second events, and the 
As per claim 7, Cogill et al disclose the processing circuitry performs round-up processing if the first event is prohibited from taking place earlier than the time of the first event, and the round-up processing is that in the delay probability distribution for the first event, a probability for a negative-valued delay time is added to a probability for a delay time of 0, and the probability for the negative-valued delay time is changed to 0 (i.e., Four representations of a "solution" of the scheduling problem are now introduced. "The Plan": Let .sup.X denote all possible assignments of jobs to machines, such that each job is performed exactly once at each machine within its prescribed sequence. Unless stated otherwise, we assume s.sub.i,j is a deterministic non -negative integer. The schedule can be represented as a sparse m.times.n matrix =s.sub.i,j. "The Actual Times": for each 1.ltoreq.i.ltoreq.m and 1.ltoreq.j.ltoreq.n, D.sub.i,j and A.sub.i,j are random variables representing the actual time of starting and finishing job, ¶ 0052).
As per claim 8, Cogill et al disclose at least one of the plurality of events includes a time of passing through one of the stop places (i.e., The hidden states are time and location specific, and could be inferred from observations, e.g., reduced speed on a section of track, high volume of passengers at a station, faulty equipment at a station. In this embodiment, a method for modeling probabilities of states the 
As per claim 9, Cogill et al disclose the diagram information includes at least one line information, the at least one line information includes the plurality of events that include: the stop places of the vehicle; and the departure times from and/or arrival times at the stop places, and the processing circuitry calculates the delay probability distribution for each of the events on the at least one line information (i.e., A simplified model of railway operations includes: a schedule as a collection of train movements with planned departure and arrival times, where a train movement can only commence when certain other train movements ("predecessor train movements" or "predecessors") are complete; delays that are unanticipated changes in the start time or duration of a train movement; reactionary delays result from delays in predecessors (e.g., a train is delayed because it is behind a delayed train and must maintain a certain minimum headway; root delays that occur even when all predecessors are complete (e.g., construction on a section of track reduces speed below schedule, many boarding passengers delay departure from a station, mechanical problems affecting a signal), ¶¶ 0059), the processing circuitry shifts the times of the events on the at least one line information by respective delay expected values based on the delay probability distributions and the processing circuitry generates an expected line information including the shifted times of the events (i.e., The system and method described herein output a stochastic model, which given the delay data up to time t, produces estimates of probability distributions of the actual start times A.sub.i for each scheduled task i, which has not been started at time t, 
As per claim 10, Cogill et al disclose the processing circuitry calculates an indicator representing punctuality, quick-deliverability, or transportation capacity, based on the expected line information (i.e., The hidden states are time and location specific, and could be inferred from observations, e.g., reduced speed on a section of track, high volume of passengers at a station, faulty equipment at a station. In this embodiment, a method for modeling probabilities of states the stations are in and probabilities of delays as a function of predecessors' delays and the states of the stations are presented, ¶ 0060).
Claim 11 is rejected based upon the same rationale as the rejection of claim 1, since it is the method claim corresponding to the apparatus claim.
Claim 12 is rejected based upon the same rationale as the rejection of claim 1, since it is the computer readable medium claim corresponding to the apparatus claim.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses logistical control and management.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.